Beck, J. —
The jury were directed that “proof of the finding of the liquors named in the indictment, in the possession of the defendant, in any place except the private dwelling house of either of the defendants, should be received by the jury as presumptive evidence that said liquor was kept for *431sale, contrary to law,” and that “if it appears a building was kept in, etc., in which defendants kept intoxicating liquors, as mentioned in the last instruction, you will find the defendant or defendants guilty who kept the house.” It is insisted by counsel that these instructions are erroneous. We think otherwise, and that they are in accord with the statute upon the subject.
Section 1542 of the Code makes the owning or keeping of intoxicating liquors, with intent to sell the same in violation pf law, a misdemeanor and provides punishment therefor. The same section provides that upon the trial of such offense proof of the finding of intoxicating liquor in the possession of the accused, in any place other than in his private dwelling, shall be presumptive evidence that the same was kept for unlawful sale. Section 1543 provides that, in case of the violation of the preceding section, the building in which the liquor was unlawfully kept is a nuisance, and the person maintaining it shall be prosecuted and punished accordingly. It further provides that proof of keeping with intent to sell the liquor in violation of the provisions of the Chapter in which such sections are found, shall be presumptive evidence of the offense of nuisance. Such proof of keeping with intent to sell in violation of the preceding section, may be by evidence of the finding of the liquor in any place other than the dwelling house. The evidence which will be sufficient to convict under the preceding section, it is decreed shall be presumptive evidence of the offense of nuisance prescribed in the last section. The instructions, therefore, simply followed the law.
Affirmed.